Citation Nr: 0405231	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-02 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 
1999, for service connection for a cervical spine disorder.

2.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to an increased rating for a 
cervical spine disorder and service connection for a right 
shoulder disorder are Remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

The Board notes that during the travel Board hearing held in 
October 2003, the veteran verbally submitted claims for a 
hand disorder and seizure disorder.  The RO should address 
these matters accordingly.



FINDINGS OF FACT

1. Sufficient relevant evidence necessary to render a 
decision on the veteran's claim for an earlier effective date 
has been obtained by the RO, and the RO has notified him of 
the type of evidence needed to substantiate his claim.

2. The veteran's claim for compensation for a cervical spine 
disorder was received on March 18, 1999.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 18, 
1999, for the award of service connection for a cervical 
spine disorder have not been met.  38 U.S.C.A. 5107, 5110 
(West 2002); 38 C.F.R. 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a VCAA letter dated April 2002.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are his medical records from the VA Medical Center 
(VAMC) in Charleston, South Carolina and private treatment 
records.  The Board notes that the entirety of the veteran's 
VAMC Charleston records are unavailable for review, as are 
current treatment records for a cervical spine disorder.  The 
Board, however, has determined that as it relates to the 
specific issue of an earlier effective date for a cervical 
spine disorder, it is not necessary to obtain these records 
because they would not aid the veteran in substantiating his 
claim for an earlier effective date, would not prejudice the 
veteran, and would unnecessarily delay the appeal process.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2003).  The additional clinical records would not assist 
the Board in its determination, because the relevant evidence 
for a determination of an effective date is the date of 
receipt of a claim or the date when entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.157(a) (2003).  A VA 
examination report will be accepted as an informal claim for 
benefits once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1) 
(2003).  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b) (2003).  As will be 
discussed in detail, the Board has determined that the 
veteran did not file a claim for compensation for a cervical 
spine disorder until March 18, 1999, therefore, additional 
clinical records would not constitute informal claims as 
outlined in 38 C.F.R. § 3.157(b).  The documentation 
reflecting the veteran's claims for compensation are 
contained in the evidence of record.  For all the foregoing 
reasons, the Board concludes that VA's duties to the veteran 
have been fulfilled with respect to the issues of an earlier 
effective date for a service-connected cervical spine 
disorder.

I.  Factual Background

In June 1979, the veteran filed a claim of service connection 
for a minor back ache.  A June 1981 RO determination denied 
service connection for degenerative disc disease of the 
cervical or lumbar spine.  The veteran was notified of the 
decision and his appellate rights but did not appeal the RO's 
determination.

On March 18, 1999, the veteran filed an informal claim of 
service connection for a cervical spine disorder.  An October 
2002 rating decision granted service connection assigning a 
20 percent disability rating.

The veteran has requested an earlier effective date based on 
his June 1979 claim of service connection for a back 
disorder.

II.  Laws and Regulations

Unless otherwise provided, the effective date of a reopened 
claim will be the date of receipt of the claim or the date 
the entitlement arose, whichever is later.  38 C.F.R. § (r) 
(2003).  The effective date of a benefit granted after 
receipt of new and material evidence (other than service 
department records) received within the appeal period or 
prior to an appellate decision will be as though the former 
decision had not been rendered.  See 38 C.F.R. § 
3.400(q)(1)(i) (2003).  The effective date of a benefit 
granted after receipt of new and material evidence (other 
than service department records) when the new and material 
evidence is received after a final disallowance shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii) 
(2003).

III.  Analysis

As set forth above, the RO has assigned an effective date of 
March 18, 1999, for the award of service connection for a 
cervical spine disorder.  The effective date assigned 
corresponds to the actual date of receipt by the RO of the 
veteran's application to reopen his claim of service 
connection for a cervical spine disorder.  The veteran 
asserts, however, that he is entitled to an earlier effective 
date due to his previous claim of service connection in June 
1981.

When the veteran filed his claim of service connection for a 
cervical spine disorder on March 18, 1999, it was a claim to 
reopen since there was a prior final disallowance of this 
claim in June 1979.  It is undisputed that the veteran did 
not appeal the prior denial of this claim.  

The assigned effective date of March 18, 1999, is the date of 
receipt of the veteran's claim to reopen.  There is no 
indication in the file, or any allegation from the veteran, 
that any claim was filed between the denial in June 1981 and 
the reopened claim on March 18, 1999.

Because the June 1981 RO denial is a final decision, the 
claim upon which that decision was based cannot serve as the 
basis for assignment of an effective date for a subsequent 
award of service connection.  The veteran's claim to reopen 
was received by VA on March 18, 1999.  This is the date that 
was assigned by the RO as the effective date for the grant of 
service connection for a cervical spine disorder.  Absent an 
allegation and finding of clear and unmistakable error in the 
June 1981 RO determination (the presence of which has not 
been alleged) the desired earlier effective cannot be 
assigned.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for a cervical spine 
disorder is March 18, 1999, the date the RO received the 
veteran's claim to reopen his cervical spine disorder claim.  
In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not for 
application in this case because the preponderance of the 
evidence is against the assignment of an earlier effective 
date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990);  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an effective date earlier than March 18, 1999, 
for service connection for a cervical spine disorder is 
denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In light of 
the VCAA, the Board has determined that further evidentiary 
development is necessary in this case.

Initially, the Board notes that it is in receipt of evidence 
submitted by the veteran in December 2003, after his appeal 
was certified to the Board.  The RO has not prepared a 
Supplemental Statement of the Case to include this evidence; 
therefore, this constitutes procedural error.  See 38 C.F.R. 
§§ 19.9, 19.31(b)(1) (2003).

Additionally, during the travel Board hearing held in October 
2003, the veteran indicated that he had received treatment at 
the VAMC in Charleston, South Carolina, for his cervical 
spine disorder since the 1970s or 1980s.  The RO should 
request the entirety of the veteran's medical records from 
the VAMC in Charleston, South Carolina.  Correspondence from 
the Neurosurgery Clinic, indicated that the veteran had neck 
surgery on February 2003; the RO should request these medical 
records.  The RO should also confirm that it has obtained the 
veteran's current treatment records from the following 
medical providers:  Family Physical Therapy, Roper Hospital, 
Dr. Masindet, and any other treatment providers.  38 C.F.R. 
§ 3.159(c)(2) (2003).  The veteran is advised that he has an 
obligation to cooperate fully with VA's efforts to obtain the 
medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) (2003).  

Finally, based on the veteran's February 2003 neck surgery, 
the Board finds that another VA examination addressing the 
current severity of the veteran's cervical spine disorder is 
warranted.  38 C.F.R. § 3.159(c)(4) (2003).  Additionally, 
amendments to the criteria for rating the spine became 
effective on September 26, 2003, during the pendency of the 
veteran's appeal and after the veteran's August 2002 VA 
examination.  See 62 Fed. Reg. 51443 (2003).  The Board, 
therefore, has determined that an additional examination 
addressing the new criteria and current severity of the 
veteran's cervical spine disorder is warranted.  The veteran 
should also be scheduled for a VA examination to address the 
etiology of his right shoulder disorder.  The examiner should 
provide an opinion as to whether his current right shoulder 
disorder is related to service or any incident therein.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should take all necessary 
steps to obtain treatment records from 
the VAMC in Charleston, South Carolina, 
and any treatment records specifically 
identified by the veteran, including 
those listed hereinabove.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his cervical spine 
disorder.  With regard to the veteran's 
cervical spine disorder, the examiner 
should perform any radiological studies 
deemed necessary.  The examination of 
the cervical spine should include range 
of motion studies, commentary as to the 
presence and extent of any painful 
motion or functional loss due to pain, 
specific information as to the 
frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  The RO should forward the 
veteran's claims file to the VA 
examiner to be reviewed in conjunction 
with the examination.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

4.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his right shoulder disorder.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that his 
right shoulder disorder is 
etiologically related to his service or 
any incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

5.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to a 
rating in excess of 20 percent for a 
cervical disorder, and entitlement to 
service connection for a right shoulder 
disorder.  In this issuance, the RO 
should provide the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  
If the determination of the claims 
remain unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



